Citation Nr: 0534182	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  01-02 088	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative residuals of osteochondroma of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to 
August 1946 and from October 1950 to September 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

In a May 2002 decision, the Board denied the veteran's claim 
of entitlement to an increased rating for his service-
connected postoperative residuals of right knee 
osteochondroma and also denied service connection for 
degenerative arthritis of the right knee, to include as 
secondary to his service-connected postoperative residuals of 
right knee osteochondroma.  The veteran appealed the Board's 
decision as to the increased rating claim to the United 
States Court of Appeals for Veterans Claims (the Court).  (He 
did not appeal the service connection issue.)  While the case 
was pending at the Court, the veteran's attorney notified the 
Court that the veteran had died in May 2005.  Accompanying 
the notification was a copy of the veteran's death 
certificate.

In an August 2005 Order, the Court vacated the Board's May 
2002 decision and dismissed the veteran's appeal in 
accordance with Landicho v. Brown, 7 Vet. App. 42, 47 (1994).


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO denied the 
veteran an increased rating for his service-connected 
postoperative residuals of osteochondroma of the right knee. 

2.  The Board issued a decision in May 2002 which denied the 
veteran an increased rating for his service-connected 
postoperative residuals of osteochondroma of the right knee.

3.  The veteran died in May 2005.

4.  In an August 2005 Order, the Court vacated the Board's 
May 2002 decision and dismissed the veteran's appeal.


CONCLUSION OF LAW

The August 2000 RO rating decision, and all subsequent 
decisions regarding an increased rating for postoperative 
residuals of osteochondroma of the right knee, are vacated 
and the appeal is dismissed.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in May 2005, while his claim 
was pending before the Court.  As a matter of law, veterans' 
claims do not survive their deaths.  See Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; see 
also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. § 
20.1104 (2005).  In accordance with this precedent, the Court 
vacated the Board's May 2002 decision and dismissed the 
appeal in August 2005.  The veteran's appeal to the Board has 
become moot by virtue of his death and must be dismissed for 
lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate the 
decisions upon which this case was premised.


ORDER

The RO is directed to vacate its August 2000 rating decision 
and any subsequent decision regarding the veteran's increased 
rating claim for postoperative residuals of osteochondroma of 
the right knee; the veteran's appeal is dismissed.



	                        
____________________________________________
                          	Barry F. Bohan					
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


